 

Exhibit 10.1

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

UREA AMMONIUM NITRATE

Purchase AND SALE AGREEMENT

 

1.   Effective Date

June 1, 2016

 

2.   Buyer

Coffeyville Resources Nitrogen Fertilizers, LLC ("Buyer")

 

3.   Seller

Pryor Chemical Company (“Seller”)

 

4.   Term and Termination

The term shall commence on the Effective Date and shall terminate on May 31,
2019, unless otherwise terminated earlier in accordance with this Agreement
(“Term”).  The Term shall automatically extend for additional periods of one
year each unless either party provides notice of non-extension at least 12
months prior to the end of the Term or any extended Term, as applicable, unless
otherwise terminated as provided herein.

Buyer may unilaterally terminate this Agreement at any time and for any reason,
without liability therefor, upon 180 days advance written notice of termination
to Seller, provided that each party’s rights and obligations pertaining to
Product committed to prior to such advance notice shall survive termination.
Seller may unilaterally terminate this Agreement at any time and for any reason,
without liability therefor, upon 90 days advance written notice of termination
to Buyer, provided that each party’s rights and obligations pertaining to
Product committed to prior to such advance notice shall survive termination.

Either party may terminate this Agreement (a) upon a material breach of this
Agreement by the other party which, if capable of being cured, is not cured
within 30 days of notice of such material breach, or (b) if the other party
becomes insolvent or is generally unable to pay, or fails to pay, its debts as
they become due, files or has filed against it a petition for bankruptcy, seeks
reorganization or other relief with respect to its debts, makes a general
assignment for the benefit of its creditors, or applies for or has appointed a
receiver, trustee, custodian, or similar agent.

 

5.   Product

Urea ammonium nitrate (“UAN” or "Product").  The specifications for the Product
are contained in Appendix I (“Specifications”).  Seller warrants title to the
Products and warrants that the Products shall conform to the
Specifications.  Except for the foregoing, Seller makes no representation or
warranty of any kind, express or implied, including, without limitation, any
warranty of merchantability, fitness for any particular purpose, or any other
matters with respect to the Products, whether the Products are used alone or in
combination with any other material.

 

6.   Price

The price for Product is set forth in Appendix II.  An example of the price
calculation is included in Appendix II.

 

7.   ***

***

 

8.   Available Tons

Seller shall advise Buyer each month as to how many Tons of Product it expects
to make available to Buyer for purchase in future months (“Expected Available
Tons”).  Expected Available Tons shall not be a commitment by Seller, but only a
good faith forecast.

 

1

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

9.   Quantity, Exclusivity, Seller’s Rights

Buyer shall have the exclusive right (but not the obligation) to purchase all
UAN produced at Seller’s Facility up to the number of Expected Available Tons
***, the parties shall use commercially reasonable efforts to satisfy Seller’s
requirements. Buyer shall market the Product produced by Seller with the same
effort and priority as similarly situated Product produced by Buyer.

***

 

10.   Reporting and Payment

Buyer shall submit Product orders to Seller, and Seller shall process such
orders and submit invoices to Buyer, all in accordance with the pricing outlined
in Section 6. ***

The parties acknowledge that minor variances may occur in the billing process,
such as differences in the actual and expected freight rates due to fuel
surcharges.  As such, a quarterly reconciliation process will be conducted where
either party may propose adjustments to the prior month’s billings.   The
parties shall use commercially reasonable efforts to resolve the billing
differences in a timely manner, but in no case later than three weeks following
the end of each calendar quarter.

 

11.   Buyers Position Report

Buyer will report weekly to Seller the volume of Product on the books for future
delivery, and an estimated timeframe for delivery of said Product.

Buyer shall maintain adequate books and records to document all sales of
Seller’s Product to third parties (“Third-Party Sales”).  ***

 

12.   Seller’s Facility

Seller’s chemical plant facility located at Pryor, Oklahoma (“Seller’s
Facility”).  

 

13.   Delivery Terms/Shipping Mode

All Product shall be delivered to Buyer on an FCA Free Carrier (INCOTERMS 2010)
Seller’s Facility basis.  Product may be delivered to railcars or trucks
arranged by Buyer.  Timely delivery of Product is of importance to the parties.

 

14.   Seller Turnaround

Seller shall use commercially reasonable efforts to provide Buyer with at least
120 days prior notice of the commencement of any turnaround at Seller’s
Facility, describing the expected commencement date, scope, and length of such
turnaround.  

 

15.   Make-Whole

Seller must timely deliver all Product ordered by Buyer.  Seller’s obligation to
make timely delivery of Product ordered by Buyer is absolute and shall not be
affected by force majeure, other than a tornado, earthquake, hurricane, or
terrorist attack that destroys or otherwise incapacitates Seller’s Facility (in
such limited cases, a “Force Majeure Event”).  Seller shall notify Buyer as far
in advance as practical if Seller anticipates any inability to make timely
delivery of Product ordered by Buyer from Product produced at Seller’s Facility
(a “Product Shortfall”).  ***

***

Notwithstanding anything seemingly to the contrary in this Agreement, Seller’s
obligation to deliver Product to Buyer is limited to Product orders placed by
Buyer.

 

16.   Railcars

Seller will provide railcars to Buyer (the “Railcars”) to facilitate deliveries
of Product to Buyer and its customers, under a Railcar Agreement.  

 

17.   Access to Seller’s Facility

All drivers for motor carriers loading Product at the Seller’s Facility will be
required to follow Seller’s plant safety rules.

 

2

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

18.   Indemnification

Seller shall indemnify, defend, and hold harmless Buyer, its direct and indirect
parent, affiliate, and subsidiary entities, and each of their respective
officers, directors, employees, and agents (each an “Indemnified Party”) against
any and all losses, damages, liabilities, deficiencies, claims, actions,
judgments, settlements, awards, penalties, fines, costs or expenses of any kind,
including reasonable attorneys’ fees (collectively, “Losses”), incurred by an
Indemnified Party relating to any claim of a third party arising out of or in
connection with the Products purchased from Seller or from Seller’s negligence,
willful misconduct, or breach of this Agreement.  Seller’s parent shall execute
this Agreement for the sole purpose of guaranteeing Seller’s obligations under
this Section.

 

19.   Insurance

Seller agrees to maintain during the term of this Agreement Commercial General
Liability insurance with a minimum limit of $5,000,000 per occurrence.  This
insurance will include vendor endorsement naming Buyer as Additional Named
Insured using ISO form #CG 20-15-11-88, or equivalent.  Seller agrees to waive
their insurers’ right of subrogation against Buyer, for any insurance maintained
by Seller which meets any indemnification requirements of Seller in this
Agreement.  Seller will provide Buyer with a Certificate of Insurance evidencing
this insurance is continuously maintained.  The amount of insurance required is
not intended to limit or cap indemnity obligations of Seller under this
Agreement.

 

20.   Buyer’s General Terms and Conditions

The General Terms and Conditions for Sales of Fertilizer Products (“General
Terms and Conditions”) attached as Appendix III control the terms and conditions
of sale and purchase of Product from Seller to Buyer unless otherwise expressly
set forth set forth in the Agreement. Without limiting the foregoing, for the
avoidance of doubt, Section 15 (Make-Whole), Section 16 (Railcars), Section 18
(Indemnification), and Section 19 (Insurance) of this Agreement shall not be
limited by the General Terms and Conditions.  All Attachments are incorporated
in this Agreement by reference.

 

21.   Confidentiality

This Agreement, and the information exchanged between the parties in connection
with this Agreement (“Confidential Information”), is confidential.  Neither
party shall disclose the existence of this Agreement or any Confidential
Information without the prior written consent of the other party, except to the
extent required by law.  Confidential Information shall not be used for any
purpose other than furthering each party’s respective obligations under this
Agreement. Confidential Information shall not include information to the extent
such information (a) is or becomes generally available to the public, (b) is or
becomes generally available to one party on a non-confidential basis from a
source other than the other party, provided that the source is not known by the
receiving party to be bound by a confidentiality agreement, or (c) was
previously known by a party or is or was independently developed by such party.

 

22.   Counterparts

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy and all of which, when taken together, will be
deemed to constitute one and the same agreement or document, and will be
effective when counterparts have been signed by each of the parties and
delivered to the other parties. A manual signature on the signature page to this
Agreement, an image of which shall have been transmitted electronically, will
constitute an original signature for all purposes. The delivery of copies of the
signature page to this Agreement or any other document to be delivered pursuant
to this Agreement, including executed signature pages where required, by
electronic transmission will constitute effective delivery for all purposes.

 

 

[Signatures on following page]

 

 

3

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

 

 

BUYER:

 

 

 

COFFEYVILLE RESOURCES NITROGEN FERTILIZERS, LLC

 

 

 

By:

 

/s/ Mark A. Pytosh

 

Name:

 

Mark A. Pytosh

 

Title:

 

Chief Executive Officer and President

 

 

 

SELLER:

 

 

 

PRYOR CHEMICAL COMPANY

 

 

 

By:

 

/s/ Brian Lewis

 

Name:

 

Brian Lewis

 

Title:

 

General Manager and Vice President

 

 

 

PARENT (FOR THE SOLE PURPOSE OF GUARANTEEING SELLER’S OBLIGATIONS UNDER SECTION
18 OF THE AGREEMENT):

 

 

 

LSB INDUSTRIES, INC.

 

 

 

By:

 

/s/ Daniel D. Greenwell

Name:

 

Dan Greenwell

 

Title:

 

Chief Executive Officer and President

 

 

 

4

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

Appendix I

Product Specifications

 

UAN

 

Typical

Min

Max

% Nitrogen

 

32.00%

31.80%

32.50%

Appearance

 

Clear

Clear

Clear

Color

 

colorless

colorless

colorless

Free Ammonia

 

500 ppm

200 ppm

700 ppm

Specific Gravity @ 60 deg F

 

1.32

1.30

1.34

Gauge Pressure @ 140 deg F

PSIG

 

 

 

Approx. Salt Out Temp (deg F)

Deg F

32 F

32 F

32 F

Approx. Salt Out Temp (deg C)

Deg C

0 C

0  C

0 C

PH UAN Day Tank (to maintain 0.1% Free NH3)

 

7

6.8

7.2

AN/UREA Ratio @ Origin

 

1.33

1.1

1.35

 

 

 

 

 

Corrosion Inhibitor

 

PO4 Based

PO4 Based

PO4 Based

Inhibitor rate

ppm

100 ppm

80 ppm

120 ppm

 

 

 

 

 

% Nitrogen

 

28.00%

27.80%

28.50%

Approx. Salt Out Temp (deg F)

Deg F

0 F

0 F

0 F

Approx. Salt Out Temp (deg C)

Deg C

- 18 C

- 18 C

- 18 C

 

 

 

I-1

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

Appendix II

Product Pricing

Net Sales Price:

Buyer will prepare and email to Seller an order acknowledgment for all Product
orders that are to be sold from Seller’s Facility.  The order acknowledgement
will include the quantity to be sold and the Net Sales Price, with the Net Sales
Price being equal to the following:

***

Where:

***

***

***

 

 

 

II-1

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

Appendix III

Additional Terms and Conditions

1. Product Measurement. Products shall be measured by calibrated meters or
scales. Product weights shall be measured in short tons (2,000 pounds). Product
volumes shall be rounded to the nearest three decimal places. Upon request and
within reason, each Party shall have the right to have a representative witness
tests of applicable meters and scales and measurements of Products. Measurements
shall be deemed to be correct absent manifest error.

2. Limited Representations and Warranties. Seller represents and warrants to
Buyer that the Products will conform to the specifications for the Product and
that Product is delivered free from lawful security interests, liens, and
encumbrances (collectively, the “Limited Representations and
Warranties”).  THERE ARE NO WARRANTIES WHICH EXTEND BEYOND THE DESCRIPTION ON
THE FACE HEREOF. SELLER MAKES NO OTHER REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO ANY WARRANTY OF MERCHANTABILITY OR FITNESS
OF THE PRODUCTS FOR A PARTICULAR PURPOSE (EVEN IF SUCH PURPOSE IS KNOWN TO
SELLER), OR ANY WARRANTY AGAINST INFRINGEMENT (INCLUDING INFRINGEMENT OF PATENT
AND TRADEMARK RIGHTS). ANY IMPLIED WARRANTIES ARE EXPRESSLY DISCLAIMED AND
EXCLUDED.

3. Taxes. All prices for Products shall be exclusive of all sales, use, and
excise taxes, and any other similar taxes, duties, assessments, and charges of
any kind imposed by any governmental authority (collectively, “Taxes”), and
Buyer shall be responsible for and pay all such Taxes, provided that Buyer shall
not be responsible for any Taxes imposed on Seller with respect to Seller’s
income, personnel, or real or personal property.

4. Force Majeure. Except with respect to payment for delivered Products, neither
Party shall be liable or responsible for any failure or delay in performing its
obligations, or any loss or damage resulting therefrom, when and to the extent
such failure or delay is caused by or results from acts or circumstances beyond
its reasonable control, acts of God, the elements, floods, fires, explosions,
storms, earthquakes, power outages, wars, invasions or hostilities (whether war
is declared or not), terrorist threats or acts, military operations, national
emergencies, riots or civil unrest, revolution, insurrections, epidemics,
government proration or regulation, newly implemented or enforced laws,
regulations, or ordinances, actions of courts of competent jurisdiction,
strikes, lockouts, differences with workmen, labor disturbances or disputes
(whether or not relating to either Party’s workforce), breakage or breakdown of
equipment, facilities, tankage, or pipelines, shortage of supplies or raw
materials, or restraints or delays affecting carriers, manufacturers, or
distributors, provided that, if the event in question continues for a continuous
period in excess of 120 days, either Party may terminate the Agreement and these
General Terms and Conditions or any Transaction Agreement with respect to future
deliveries of Products upon notice to the other Party. If by reason of any such
circumstances, Seller's supply of Products is insufficient to meet all of its
delivery requirements, Seller shall have the right, at its option, and without
liability to Buyer, to apportion its available Products among any and all
parties to which it is obligated to make deliveries, including its affiliated
divisions and companies, in such manner as Seller reasonably believes fair and
equitable, including, but not limited to, an allocation based on historical or
planned deliveries. Seller shall have no obligation to make up any shortages to
Buyer resulting from any allocation hereunder.

5. Hazard Warnings; Safety Data Sheets. Seller has provided Buyer with Safety
Data Sheets for the Products (the “Safety Data Sheets”). Buyer acknowledges the
risks and hazards associated with handling and using the Products. Buyer
represents that it has complete knowledge of the hazards of the Products and
that it undertakes and assumes full responsibility to maintain, observe, and
communicate adequately to its agents, employees, customers, and contractors all
necessary information for the safe handling and use of the Products. Buyer
agrees without limitation to promptly and properly provide to its employees,
customers, and community representatives, as appropriate, any information
provided by Seller relating to hazards, human health, or human or environmental
safety on the Products. Buyer assumes, as to its employees, independent
contractors, and subsequent purchasers of the Products, all responsibility for
all such necessary warnings or other precautionary measures relating to hazards
to person and property associated with the Products.

6. Exclusion of Certain Types of Damages. EXCEPT WITH RESPECT TO CLAIMS MADE BY
THIRD PARTIES FOR WHICH SELLER HAS AN OBLIGATION TO INDEMNIFY BUYER, NEITHER
PARTY SHALL BE LIABLE TO THE OTHER UNDER ANY CIRCUMSTANCES FOR ANY DAMAGES
PERTAINING TO LOSS OF USE, LOSS OF REVENUE, LOSS OF PROFIT, OR BUSINESS
INTERRUPTION, OR FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, SPECIAL,
OR SPECULATIVE DAMAGES, WHETHER ARISING OUT OF BREACH OF CONTRACT, TORT, OR
OTHERWISE, REGARDLESS OF WHETHER SUCH DAMAGES WERE FORESEEABLE AND WHETHER OR
NOT EITHER PARTY HAS

III-1

--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND NOTWITHSTANDING THE FAILURE
OF ANY AGREED OR OTHER REMEDY OF ITS ESSENTIAL PURPOSE.

7. Miscellaneous.

(a) Notices. Any notice between the Parties must be in writing (which shall
include electronic mail (“Email”)) and will be effective, and any applicable
time period shall commence, when (a) delivered to the recipient Party at the
address given by the Recipient Party in a Transaction Agreement by a nationally
recognized delivery service (costs prepaid) with evidence of delivery or (b)
transmitted by Email to the recipient Party at the Email address given by the
Recipient Party in a Transaction Agreement.

(b) Entire Agreement. The Agreement and these General Terms and Conditions,
supersede all prior agreements, whether written or oral, between the Parties
with respect to the relevant subject matter and constitute (along with any
exhibits or other documents to be delivered pursuant thereto) a complete and
exclusive statement of the terms of agreement between the Parties. The Agreement
and these General Terms and Conditions may only be amended, supplemented, or
modified by a writing executed by each of the Parties.

(c) Governing Law. All matters relating to or arising out of these General Terms
and Conditions or any Transaction Agreement, whether sounding in contract, tort,
or otherwise, will be governed by and construed and interpreted under the laws
of the State of Kansas without regard to conflicts of laws principles that would
require the application of any other State’s law. The United Nations Convention
on Contracts for the International Sale of Goods or any subsequently enacted
treaty or convention of similar nature shall not apply to these General Terms
and Conditions or any Transaction Agreement.

(d) WAIVER OF JURY TRIAL. EACH PARTY, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY,
WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATING
TO THE AGREEMENT AND THESE GENERAL TERMS AND CONDITIONS OR ANY TRANSACTION
AGREEMENT, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE.

(e) No Waiver. Except as expressly provided otherwise in the Agreement and these
General Terms and Conditions, neither any failure nor any delay by any Party in
exercising any right, power, or privilege will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege.

(f) No Third Party Beneficiaries. Except as may be expressly set forth in the
Agreement and these General Terms and Conditions, nothing in these General Terms
and Conditions or any Transaction Agreement shall entitle any person other than
Seller or Buyer, or their successors or assigns, to any claim, cause of action,
right, or remedy of any kind relating to the matters contemplated hereby.

(g) Survival. The terms of the Agreement and these General Terms and Conditions
which expressly or by their nature are intended to survive the termination shall
continue in full force and effect notwithstanding the termination of such other
provisions which are not intended to survive.

(h) Severability. If any provision of the Agreement and these General Terms and
Conditions is held invalid or unenforceable by any court of competent
jurisdiction, the other provisions of the Agreement and these General Terms and
Conditions will remain in full force and effect. Any provision of the Agreement
and these General Terms and Conditions held invalid or unenforceable only in
part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

(i) Counterparts and Electronic Signatures. Agreements between the Parties may
be executed in one or more counterparts, each of which will be deemed to be an
original copy and all of which, when taken together, will be deemed to
constitute one and the same agreement or document, and will be effective when
counterparts have been signed by each of the Parties and delivered to the other
Parties. A manual signature on the signature page to an agreement, an image of
which shall have been transmitted electronically, will constitute an original
signature for all purposes. The delivery of copies of the signature page an
agreement or other document to be delivered pursuant to an agreement, including
executed signature pages where required, by electronic transmission will
constitute effective delivery for all purposes.

III-2